Case: 12-15071    Date Filed: 03/28/2013   Page: 1 of 4




                                                             [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT

                           ________________________

                                 No. 12-15071
                             Non-Argument Calendar
                           ________________________

                    D.C. Docket No. 3:11-cv-01124-MEF-WC



LORRAINE A. THROWER,
DANA STARLING,

                                                         Plaintiffs - Appellants,

                                      versus

JOEL ZIEGLER, Warden,
MICHAEL HAMRICK,
Institutional Duty Officer (IDO),

                                                          Defendants-Appellees.


                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Alabama
                         ________________________

                                (March 28, 2013)

Before DUBINA, Chief Judge, MARTIN and FAY, Circuit Judges.
               Case: 12-15071     Date Filed: 03/28/2013     Page: 2 of 4




PER CURIAM:

      Appellants Lorraine Thrower and Dana Starling, appearing pro se, appeal

the dismissal of their actions for violation of the First and Fifth Amendments to the

United States Constitution, pursuant to Bivens v. Six Unknown Named Agents, 403

U.S. 388, 91 S. Ct. 1999, 29 L. Ed. 2d 619 (1971). Thrower and Starling alleged

that Joel Ziegler and Michael Hamrick, two federal prison officials, impermissibly

curtailed their visit to an inmate in violation of prison policy. The complaint was

dismissed because qualified immunity afforded the officials protection from suit.

      We review “de novo a district court’s disposition of a summary judgment

motion based on qualified immunity, applying the same legal standards as the

district court.” Durruthy v. Pastor, 351 F.3d 1080, 1084 (11th Cir. 2003). We

resolve all issues of material fact in favor of the plaintiffs, leaving only the legal

question of whether the defendant is then entitled to qualified immunity. Id.

      Qualified immunity shields government officials from civil suits in their

individual capacities when they perform discretionary functions. Andujar v.

Rodriguez, 486 F.3d 1199, 1202 (11th Cir. 2007). This protection attaches unless

the officials’ conduct violates “clearly established statutory or constitutional rights

of which a reasonable person would have known.” Harlow v. Fitzgerald, 457 U.S.

800, 818, 102 S. Ct. 2727, 2738, 73 L. Ed. 2d 396 (1982). Thus, qualified

immunity protects “all but the plainly incompetent or those who knowingly violate
                                            2
              Case: 12-15071     Date Filed: 03/28/2013    Page: 3 of 4


the law.” Malley v. Briggs, 475 U.S. 335, 341, 106 S. Ct. 1092, 1096, 89 L. Ed. 2d

271 (1986). Once the official demonstrates his actions were within the scope of his

discretionary authority, the plaintiff can only overcome qualified immunity by

showing that “(1) the defendant violated a constitutional right, and (2) this right

was clearly established at the time of the alleged violation.” Hollowman ex rel.

Hollowman v. Harland, 370 F.3d 1252, 1264 (11th Cir 2004). We exercise

discretion in deciding which prong to address first. Pearson v. Callahan, 555 U.S.

223, 236, 129 S. Ct. 808, 818, 172 L. Ed. 2d 565 (2009).

      We conclude from the record that Ziegler and Hamrick are entitled to

qualified immunity. Here, there is no dispute that terminating a prison visit is

within Hamrick’s or Ziegler’s authority. While Thrower and Starling couch their

arguments in general terms of the First and Fifth Amendments, their real objection

is that the officials violated a prison visitation policy. See Anderson v. Creighton,

483 U.S. 635, 639–40, 107 S. Ct. 3034, 3039, 97 L. Ed. 2d 523 (1987) (directing

courts to focus on particular violations and not resolve qualified immunity

questions as they pertain to “extremely abstract rights”). Despite the allegedly

mandatory language of the policy, “inmates do not have an absolute right to

visitation.” Caraballo–Sandoval v. Honsted, 35 F.3d 521, 525 (11th Cir. 1994);

see Sandin v. Conner, 515 U.S. 472, 481–82, 115 S. Ct. 2293, 2299, 132 L. Ed. 2d

418 (1995) (concluding that looking to whether regulatory language is mandatory


                                          3
               Case: 12-15071     Date Filed: 03/28/2013    Page: 4 of 4


is not sensible in the context of prison regulations). Officials, especially in the

prison context, do not lose qualified immunity by mere violation of some

administrative provision. Davis v. Scherer, 468 U.S. 183, 194, 104 S. Ct. 3012,

3019, 82 L. Ed. 2d 139 (1984). Thus, Ziegler and Hamrick’s action did not violate

any clearly established rights.

      We decline to adopt a public policy exception to qualified immunity for

Thrower’s and Starling’s particular circumstances, as the doctrine of qualified

immunity reflects a careful balance “struck across the board” of civil litigation.

Anderson, 483 U.S. at 642, 107 S. Ct. at 3040.

      After reviewing the record and reading the parties’ briefs, we hold that the

district court properly determined that qualified immunity protects Hamrick and

Ziegler from suit. Thrower and Starling did not demonstrate a clearly established

right to visit an inmate under these circumstance, and thus we do not reach the

issue of whether a constitutional violation occurred. Accordingly, we affirm the

judgment of dismissal.

      AFFIRMED.




                                           4